Citation Nr: 0705728	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-26 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
August 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.  In 
November 2006, a videoconference hearing was held before the 
Board.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's current back condition was incurred in or 
aggravated by service.


CONCLUSION OF LAW

Service connection for a back condition is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2005 and June 2006; 
a rating decision in July 2004; and a statement of the case 
in July 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the June 2006 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a back condition.

The veteran's service medical records are void of any 
findings, symptoms, complaints, or diagnosis of a back 
condition.  At the videoconference hearing, the veteran 
testified that he did not receive treatment for a back 
condition in service.  A  February 1964 clinical record notes 
that the veteran injured his left forehead, scalp, and left 
knee during an automobile accident.  However, the clinical 
record is negative for a back injury or complaints of back 
pain.  The August 1974 "TFR" examination notes a "normal" 
spine and is also void of any findings, complaints, symptoms, 
or diagnosis of a back condition.

Private treatment records dated August 1984 to August 2005 
note complaints and treatment of back pain.  A June 1989 
treatment record states that subsequent to a fall at work, 
the veteran complained of right hip and low back pain, and 
numbness in the left leg.  The record notes that there was no 
history of prior back pain or injury.  Upon examination, 
there was a limited range of motion in the back.  Examination 
of the lumbar spine was negative.  A March 2005 x-ray report 
shows "abundant hypertrophic changes along with 
postoperative changes about the lumbar spine" and a 
diagnosis of "mild scoliosis of the lumbar spine, with 
fairly significant arthritic narrowing involving the lower 
three disc spaces, particularly L4-L5 and L5-S1."

VA medical records show that in November 2002, the veteran 
presented for treatment of intermittent low back and left hip 
pain.  A January 2003 MRI of the lumbar spine was suggestive 
of degenerative disease.  In March 2004, the veteran 
underwent a left L5 laminectomy, left partial L4 and S1 
laminectomies, decompression foraminotomy, and L4-5 
microdiscectomy.  With respect to the onset of back pain, the 
history provided in a September 2004 note states that the 
veteran started having back pain several years ago with no 
specific precipitating events.

The veteran underwent a VA examination in June 2006.  He 
provided that his back condition was treated by private 
physicians shortly after discharge from service, but that the 
records could not be obtained as the physicians were 
deceased.  X-rays of the lumbosacral spine revealed narrowing 
at L4-5 and L5-S1 and anterior spurring at the margins of the 
vertebra.  The impression was status post laminectomy/disc 
excision at L4-5 and L5-S1.  The examiner opined that "[i]n 
regard to whether this present condition is related to his 
military service, I am unable to say" and that he could not 
"resolve this issue without resorting to mere speculation."  
The examiner found that while the veteran stated that his 
back condition began in service, the claim was unsupported by 
the medical records.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and back 
condition.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that his back condition 
began during, or is a result of, service.  There is no 
evidence of record demonstrating that the veteran had any 
event or injury in service relating to his back.  
Furthermore, there is no competent medical opinion that 
relates his current back condition to service or to any 
event, disease, or injury during his service.

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim and service 
connection for a back condition is denied.


ORDER

Service connection for a back condition is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


